Fill in this information to identify the case:

Debtor 1 Milton E Weeks, aka Milton Weeks, aka Milton Eugene Weeks

Debtor 2 Melissa A Weeks, aka Melissa Weeks
(Spouse, if filing)


United States Bankruptcy Court for the: SOUTHERN                    District of ALABAMA
                                                                             (State)

Case number 19-11547



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtors’ plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtors’
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtors’ principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               Quicken Loans Inc.                                 Court claim no. (if known)          8

Last four digits of any number you                  XXXXXX0429
use to identify the debtors’ account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                       Dates incurred                                Amount

1.      Late charges                                                                                                             (1)    $          0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $          0.00
3.      Attorney fees                                                                                                            (3)    $          0.00
4.      Filing fees and court costs                                                                                              (4)    $          0.00
5.      Bankruptcy/Proof of claim fees                                                    5/30/2019,                             (5)    $        500.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $          0.00
7.      Property inspection fees                                                                                                 (7)    $          0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $          0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $          0.00

10. Property preservation expenses. Specify:           _____________                                                             (10)   $          0.00
11. Other. Specify:          Plan Review;                                                 5/19/2019,                             (11)   $        150.00
12. Other. Specify:                                                                                                              (12)   $
13. Other. Specify:                                                                                                              (13)   $
14. Other. Specify:                                                                                                              (14)   $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 1
                      Case 19-11547              Doc    Filed 06/21/19          Entered 06/21/19 17:03:34                  Desc Main
                                                            Document            Page 1 of 4
Debtor 1        Milton E Weeks, aka Milton Weeks, aka Milton Eugene                Case number (if known)      19-11547
                Weeks
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Michael McCormick                                                                  Date       6/21/2019
                 Signature

Print:           Michael                                                  McCormick                    Title      Authorized Agent
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC, Authorized Agent for Quicken Loans Inc.

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                   30076
                 City                                 State                ZIP Code

Contact phone           678-281-3918                                           Email       Michael.McCormick@mccalla.co
                                                                                           m




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                            page 2
                  Case 19-11547                  Doc          Filed 06/21/19       Entered 06/21/19 17:03:34                    Desc Main
                                                                  Document         Page 2 of 4
B 10 (Supplement 2) (12/11)                                          Case:                                                      Page 3


                                UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF ALABAMA


In re:                                                                   )
                                                                         )      Case No. 19-11547
Milton E Weeks                                                           )      Chapter 13
aka Milton Weeks                                                         )
aka Milton Eugene Weeks                                                         JUDGE: Jerry C. Oldshue
Melissa A Weeks
                                                                         )
aka Melissa Weeks



                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM

 Bankruptcy/Proof of Claim Fees:                                                                                              $500.00
                                                     Preparation and Filing of Proof of
                   05/30/2019                                                                                      $500.00
                                                     Claim

 Other:                                                                                                                       $150.00
                                                     Review and Analysis of Schedules,
                   05/19/2019                                                                                      $150.00
                                                     Plan, Docket, Loan Docs

 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                              $650.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1




     Case 19-11547                Doc         Filed 06/21/19                 Entered 06/21/19 17:03:34                   Desc Main
                                                  Document                   Page 3 of 4
B 10 (Supplement 2) (12/11)                         Case:                                              Page 4




                                                            Bankruptcy Case No.:    19-11547
 In Re:                                                     Chapter:                13
           Milton E Weeks                                   Judge:                  Jerry C. Oldshue
           aka Milton Weeks
           aka Milton Eugene Weeks
           Melissa A Weeks
           aka Melissa Weeks

                                       CERTIFICATE OF SERVICE

       I, Michael McCormick, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I caused to be served a copy of the within NOTICE OF POSTPETITION
MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy matter on the following
parties at the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Milton E Weeks
2323 Jack Springs Rd.
Atmore, AL 36502

Melissa A Weeks
2323 Jack Springs Rd.
Atmore, AL 36502

Stephen L. Klimjack                               (served via ECF Notification)
1252 Dauphin St
Mobile, AL 36604

Daniel B. O'Brien, Trustee                        (served via ECF Notification)
Chapter 13 Trustee
P.O. Box 1884
Mobile, AL 36633

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:            6/21/2019     By:     /s/Michael McCormick
                          (date)              Michael McCormick
                                              Authorized Agent for Quicken Loans Inc.




    Case 19-11547             Doc   Filed 06/21/19      Entered 06/21/19 17:03:34             Desc Main
                                        Document        Page 4 of 4
